Citation Nr: 0829204	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  02-21 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a higher (compensable) initial evaluation 
for left ear hearing loss.  

2.  Entitlement to a higher initial evaluation for residuals 
of fracture of the right thumb, rated 10 percent disabling. 

3.  Entitlement to a higher (compensable) initial evaluation 
for residuals of fracture of the right fibular head.

4.  Entitlement to service connection for bilateral loss of 
visual acuity (other than photosensitivity) as a residual of 
eye injury.

5.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active military duty from December 1971 
to January 1983.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, in pertinent part granting service 
connection for residuals of fracture of the metacarpal of the 
right thumb and trapezium, and assigning a zero percent 
evaluation for that disorder; granting service connection for 
residuals of fracture of the proximal right fibular head, and 
assigning a zero percent evaluation for that disorder; 
denying service connection for loss of visual acuity; and 
denying service connection for bilateral hearing loss.  

The appeal also arises from an October 2002 RO rating action 
denying entitlement to service connection for pes planus 
(flat feet) and from a July 2003 RO rating action granting 
service connection for left ear hearing loss and assigning a 
noncompensable initial evaluation for that disorder.  By that 
rating action, the RO granted a higher initial evaluation of 
10 percent disabling for residuals of a right thumb fracture.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing conducted at the RO in February 2005.  A 
transcript of that hearing is contained in the claims folder.  
The record was held open for a period of 60 days from the 
date of the February 2005 Board hearing.  However, no 
additional evidence or argument pertaining to the appealed 
claims was received during that interval.  

The veteran provided testimony at the February 2005 hearing 
regarding his claim of entitlement to service connection for 
residuals of eye injury.  He then clarified that the 
bilateral eye injury residuals claim encompassed both 
photosensitivity and loss of visual acuity, both as due to a 
blast injury to the eyes in service.  By an August 2004 
rating action the RO granted service connection for residuals 
of bilateral eye injury with visual photosensitivity.  
However, the RO then also determined that there was no 
associated loss of visual acuity.  Only service connection 
for photosensitivity was established, with a 10 percent 
disability rating assigned.  Since loss of visual acuity is a 
part of the veteran's claim, and that part of the claimed 
benefit has not been granted, there is not a complete grant 
of the benefit sought, and the claim for entitlement to 
service connection for loss of visual acuity as a residual of 
eye injury remains for appellate review.  

The veteran failed to timely perfect an appeal of the claim 
of entitlement to service connection for porphyria cutanea 
tarda including as due to Agent Orange exposure.  He had one 
year from the date of the appealed rating action, or 60 days 
from the issuance of a statement of the case responsive to 
the veteran's notice of disagreement, to perfect his appeal 
by submission of a substantive appeal (most commonly in the 
form of a VA Form 9).  38 C.F.R. §§ 20.202, 20.302 (2007).  
The claim of entitlement to service connection for porphyria 
cutanea tarda including as due to Agent Orange exposure was 
originally denied by an August 2003 RO rating action.  The 
veteran in October 2003 submitted a notice of disagreement 
with the porphyria cutanea tarda denial, and the RO issued a 
statement of the case addressing that claim in February 2004.  
The veteran did not thereafter address his appeal of the 
claim for service connection for porphyria cutanea tarda.  
Thus an appeal was not timely perfected for this claim.  
38 C.F.R. §§ 20.202, 20.302.  Accordingly, the Board 
presently does not have jurisdiction over the claim of 
entitlement to service connection for porphyria cutanea tarda 
including as due to Agent Orange exposure.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.101 (2007); see also Bernard 
v. Brown, 4 Vet. App. 384, 390 (1993).  With respect to the 
issue of increased rating for tinnitus, such issue was not 
timely perfected and, further, it was indicated at the pre-
hearing conference (at time of the Board's hearing in 
February 2005) that the veteran did not wish to pursue such 
issue.  

The Board notes that in February 2005 the veteran submitted 
original claims for entitlement to service connection for 
chloracne and lipoma.  These claims were previously referred 
to the RO for appropriate action.  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  These claims are distinct from his 
claim for service connection for porphyria cutanea tarda 
including as due to Agent Orange exposure in service.  

In July 2005, the Board denied the veteran's claim of 
entitlement to service connection for right ear hearing loss, 
and remanded the issues of entitlement to a higher initial 
evaluation for left ear hearing loss, entitlement to a higher 
initial evaluation for residuals of fracture of the right 
thumb, entitlement to a higher initial evaluation for 
residuals of fracture of the right fibular head, entitlement 
to service connection for pes planus, and entitlement to 
service connection for bilateral loss of visual acuity for 
further development and adjudication.  This having been 
completed, the veteran's claims have been returned to the 
Board for further review.

Because the veteran's increased rating claims involve the 
propriety of the initial evaluations assigned, the Board has 
characterized these claims as indicated on the title page.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
regard the Board notes that, because the assigned evaluations 
do not represent the maximum ratings available for these 
disabilities, the veteran's claim challenging the initial 
evaluations remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The VA audiometric test results obtained in June 2003 
show that the veteran has level I hearing in the left ear.  

2.  The veteran's right thumb disability is not manifested by 
unfavorable anklyosis of the right thumb, nor is it 
productive of a gap of more than two inches (5.1 cm) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, or complete loss of use of the right 
thumb or limitation of motion of other digits or interference 
with overall function of the hand. 

3.  The veteran's service-connected residuals of fracture of 
the right fibular head are not manifested by malunion of the 
tibia and fibula with slight knee or ankle disability.

4.  The veteran is not shown to have a bilateral loss of 
visual acuity (other than photosensitivity) as a residual of 
eye injury due to any event or incident of his period of 
active service.  

5.  The currently demonstrated pes planus did not have its 
clinical onset during the veteran's period of active service.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected left ear hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.85 including Diagnostic 
Code 6100 (2007).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for residuals of fracture of the 
right thumb have not been met.  38 U.S.C.A. §§ 1155, 5107, 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a; Diagnostic Code 
5224, 5228 (2007).

3.  The criteria for the assignment of an initial compensable 
evaluation for residuals of fracture of the right fibular 
head have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a including 
Diagnostic Code 5262 (2007).  

4.  Bilateral loss of visual acuity (other than 
photosensitivity) as a residual of eye injury is not due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  

5.  Pes planus is not due to disease or injury that was 
incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

In letters dated in March 2001 and August 2005, the RO 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with respect to 
his claims.  The veteran was also generally invited to send 
information or evidence to VA that may support his claims, 
was advised of the basic law and regulations governing his 
claims, the basis for the decisions regarding his claims, and 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on the veteran's behalf.  

With respect to the veteran's increased rating claims, the 
Board observes that in Dingess v. Nicholson, the Court 
recently held that upon receipt of an application for service 
connection, VA is required to notify a claimant of what 
information and evidence will substantiate the elements of 
the claim for service connection, including that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess, however, the 
Court also declared, that "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled." Id. at 491.  As such, 
no further VCAA notice is required with respect to the 
veteran's claims for initial higher disability ratings; and 
under the circumstances, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).  

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that VCAA 
requires only that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).  

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite the defective 
notice provided to the veteran on these latter two elements, 
however, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.   In this regard, as the Board 
concludes hereinbelow that the preponderance of the evidence 
is against the veteran's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical treatment records, multiple VA 
examinations, and statements submitted by the veteran and his 
representative in support of the claims.  The Board also 
notes that this case has been remanded for further 
development. 

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  VA has therefore 
satisfied its duty to assist the veteran in this case.  
Accordingly, further development and further expending of 
VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.  

II.  Increased ratings.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2007).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2007).  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In addition, where a 
veteran has been diagnosed as having a specific condition and 
the diagnosed condition is not listed in the Ratings 
Schedule, the diagnosed condition will be evaluated by 
analogy to closely-related diseases or injuries in which not 
only the functions affected, but the anatomical localizations 
and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

A.	Entitlement to a higher (compensable) initial 
evaluation for 
left ear hearing loss.

The veteran's left ear hearing loss is currently rated as 
noncompensable under Diagnostic Code 6100 of the Rating 
Schedule.  

Under this Code, defective hearing evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

In addition, if impaired hearing is service-connected in only 
one ear, in order to determine the percentage evaluation from 
Table VII, the non service-connected  ear will generally be 
assigned a Roman Numeral I.  38 C.F.R. § 4.85(f).

The medical evidence in this case consists primarily of a VA 
fee basis examination dated in June 25, 2003.  This 
examination revealed maximum pure tone threshold levels, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
55
40

Speech audiometry, when indicated, revealed speech 
recognition ability of 94% for the left ear.  

The mechanical application of the rating schedule to the 
examination of record shows that the veteran had level I 
hearing in the left ear.  

Under 38 C.F.R. § 4.85, this evaluation warrants a 
noncompensable rating for the veteran's left ear hearing 
loss.  38 C.F.R. § 4.85; Diagnostic Code 6100.  In light of 
the foregoing, entitlement to a higher evaluation for the 
veteran's disability is not warranted.  

B.	Entitlement to a higher initial evaluation for 
residuals of
fracture of the right thumb.

With respect to the veteran's right thumb disability, this 
condition is currently evaluated as 10 percent disabling 
under Diagnostic Code 5224.  

Under this code, ankylosis of the thumb will be evaluated as 
10 percent disabling for both the major (dominant) hand and 
the minor hand where the ankylosis is favorable.  A maximum 
20 percent evaluation is warranted for both hands where there 
is unfavorable ankylosis.  A note to this section states that 
consideration is also to be given to whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  

In addition, the veteran's right thumb could be evaluated 
under Diagnostic Code 5228.  Under this code, limitation of 
motion of the thumb is evaluated as noncompensable for both 
hands where there is a gap of less than one inch (2.5 cm) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A 10 percent evaluation is 
warranted for both hands where there is a gap of one to two 
inches (2.5 to 5.1 cm) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  And a 
maximum 20 evaluation for both hands is warranted where there 
is a gap of more than two inches (5.1 cm) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.   

The medical evidence in this cases consists primarily of VA 
examinations dated in June 2003, May 2006, and October 2007.  

The June 2003 examiner noted the veteran's diagnosis of 
residual fracture, metacarpal, right thumb.  The examiner 
indicated that the veteran was right hand dominant.  The 
distance near the tips of the fingers approximating to the 
medial transverse folds of the palms was noted to be 0 cm 
bilaterally.  Hand strength was moderately decreased.  The 
veteran was noted to be able to use the right hand, tie and 
untie shoelaces, button and unbutton, and pick up paper and 
tear it, but all with difficulty.  Upon examination, the 
veteran was noted to have painful motion in the thumb, but no 
evidence of heat, redness, swelling, effusion, drainage, 
abnormal movement, instability or weakness.  There was no 
ankylosis of the joints present.  Range of motion of the 
thumb was noted to be 60 degrees active radial and palmar 
abduction with pain, and 60 degrees MP and IP flexion without 
pain.  Opposition of the thumb was 170 degrees from the base 
of the little finger.  Range of motion of the fingers was 
noted to be 90 degrees active MCP and DIP flexion, and 100 
degrees active PIP flexion, all without pain, for all four 
fingers.  The examiner indicated that the thumb motion was 
limited by pain, but otherwise indicated that there was no 
pain, fatigue, weakness, lack of endurance or incoordination.

The veteran was next examined by VA in May 2006.  The 
examiner indicated that the veteran's claims file had been 
reviewed in connection with the examination.  The veteran was 
noted to be right hand dominant.  The veteran reported that 
he had been in a motorcycle accident in 1980 that left him 
with a fractured right thumb.  The veteran had several 
surgical interventions for this injury.  The veteran reported 
swelling at the base of the thumb as well as sharp pain.  He 
indicated that he sometimes drops objects and reports 
decreased function.  Upon examination, the veteran was noted 
to have a well-healed surgical scar.  Tenderness was noted 
upon palpation at the base of the thumb.  Range of motion of 
the wrist was 30 degrees dorsiflexion, 30 degrees palmar 
flexion, 30 degrees ulnar deviation, and 20 degrees radial 
deviation.  Range of motion was limited by pain, but not 
fatigue, weakness, or lack of endurance on repetitive motion.  
Dorsiflexion and palmar flexion were 5/5 for strength as well 
as radial and ulnar deviation.  Sensation was intact to light 
touch diffusely, and there was a negative grind test and a 
mildly positive Finkelstein sign.  The veteran was diagnosed 
with significant basilar joint arthritis of the right thumb.

Finally, the veteran was afforded a VA examination dated in 
October 2007.  The examiner indicated that the veteran's 
claims file had been reviewed in connection with the 
examination.  Upon examination of the right wrist, the 
veteran was noted to have range of motion of 20 degrees 
extension, 30 degrees flexion, and 10 degrees of ulnar and 
radial deviation.  He was noted to be tender over the base of 
the thumb and mildly swollen on the right side of the wrist 
compared to the left.  Examination of the thumb showed full 
flexion and extension at the IP joint with 90 degrees flexion 
and neutral extension.  The veteran's extension at the MP 
joint was limited to about 5 degrees, with about 30 degrees 
flexion at the MP joint.  The veteran had a positive grind 
test, but was otherwise neurovascularly intact distally.  
Sensation was intact.  The examiner also indicated that range 
of motion of the thumb was limited by pain, but not by 
weakness, fatigability, lack of coordination on repetitive 
use or flares.  The veteran was diagnosed with history of 
fracture to the right thumb with degenerative changes at the 
right thumb carpometacarpal joint as well as the 
metacarpophalangeal joint.  

Based on the foregoing, an initial evaluation in excess of 10 
percent for the veteran's right thumb disability is not 
warranted.  In order to warrant a higher evaluation, the 
veteran's right thumb disability must be manifested by 
unfavorable anklyosis of the right thumb, or productive of a 
gap of more than two inches (5.1 cm) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers, or complete loss of use of the right thumb or 
limitation of motion of other digits or interference with 
overall function of the hand.  The medical evidence, while 
noting limitation of motion and pain in the right thumb, does 
not show a disability manifested by the foregoing symptoms.  
The veteran has been noted to have loss of range of motion in 
the right thumb, but not complete loss of use of the right 
thumb.  In addition, the veteran's other fingers on the right 
hand were noted to have normal range of motion and normal 
grip and grasp.  A higher evaluation under Diagnostic Codes 
5224 and 5228, and consideration of whether evaluation as 
amputation under Diagnostic Code 5152, is therefore not 
warranted.  And additional evaluation is also not warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand. 

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  In this 
case, while there were complaints of pain and limitation of 
motion, as noted above, there was no indication of additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination upon examination. The Board therefore holds 
that a higher evaluation in consideration of DeLuca and 
applicable VA code provisions is not warranted.  See also 38 
C.F.R. § 4.7.  

C.  Entitlement to a higher (compensable) initial evaluation 
for residuals of fracture of the right fibular head.

In this case, the veteran's disability is currently evaluated 
as noncompensable under Diagnostic Code 5262.  

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  Malunion of the tibia and fibula with 
slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate 
knee or ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked knee or ankle 
disability is rated 30 percent disabling.  Nonunion of the 
tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling.  38 C.F.R. § 4.71a.

The medical evidence in this case consists primarily of VA 
examinations dated in June 2003, May 2006, and October 2007.  

The June 2003 examiner noted the veteran's diagnosis of 
residuals, fracture, proximal right fibula head.  The veteran 
reported that he sustained his fracture in a 1980 motorcycle 
accident.  Current symptoms were indicated to be pain in the 
right fibula head with weather and temperature changes.  
Examination of the right knee revealed no evidence of 
redness, heat, swelling, effusion, drainage, abnormal motion, 
instability, or weakness.  Drawer sign and McMurray test were 
negative.  There was tenderness in the lateral aspect in the 
head of the fibula.  There was no ankylosis present.  Active 
flexion was 140 degrees without pain, and active extension 
was 0 degrees without pain.  In addition, the range of motion 
was not limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  Examination of the right ankle 
revealed no evidence of redness, heat, swelling, effusion, 
drainage, abnormal motion, instability, or weakness.  There 
was no ankylosis present.  Active dorsiflexion was 20 degrees 
without pain, and active plantar flexion was 45 degrees 
without pain.  In addition, the range of motion was not 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  

The veteran was again examined by VA in May 2006.  The 
examiner indicated that the veteran's claims file had been 
reviewed in connection with the examination.  The veteran was 
examined for his right knee.  On inspection there were no 
noted abnormalities, and no point of tenderness of palpation.  
Range of motion was indicated to be 140 degrees flexion.  
There was no limitation of motion due to pain, fatigue, 
weakness, or lack of endurance of repetitive motion.  Knee 
flexion and extension were 5/5, and there was no instability 
to varus, valgus, or anterior and posterior stresses.  
Sensation was intact to light touch diffusely.  There was 
noted to be some tenderness to palpation over the lateral 
joint line.  The veteran was diagnosed with right knee mild 
medial compartment degenerative joint disease without 
significant fibular deformity.  

Finally, the veteran was again examined by VA in October 
2007.  The examiner indicated that the veteran's claims file 
had been reviewed in connection with the examination.  The 
veteran indicated that he injured his proximal fibula while 
playing football in the Marine Corps in 1980.  He was treated 
with a cast but no surgery.  The veteran reported that the 
pain gets worse in cold weather.  He denied any 
incapacitating events.  Upon examination, the right knee was 
indicated to have full range of motion with full extension 
and flexion to 135 degrees.  The knee was stable to anterior, 
posterior, varus and valgus stressing.  He was mildly tender 
over the fibular head.  There was no effusion and there was 
negative McMurry.  Sensation was intact distally and range of 
motion of the right knee was not limited by pain, weakness, 
fatigability, or lack of coordination on repetitive use or 
flares.  The veteran was diagnosed with history of right 
proximal fibula fracture, which appears to be well-healed.

Based on the foregoing, the Board finds that a compensable 
evaluation is not warranted for the veteran's disability.  
Under Diagnostic Code 5262, a compensable evaluation requires 
malunion of the tibia and fibula with slight knee or ankle 
disability.  In this case, the veteran was noted to have a 
history of proximal fibula fracture and some tenderness over 
the fibular head, but no indication of malunion and no 
symptoms warranting a finding of corresponding slight knee or 
ankle disability.

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  In this 
case, while there were complaints of mild pain, as noted 
above, the record reflects full to nearly full range of 
motion in the knee and ankle.  In addition, there was no 
indication of functional loss due to pain, weakness, excess 
fatigability, or incoordination upon examination. The Board 
therefore holds that a higher evaluation in consideration of 
DeLuca and applicable VA code provisions is not warranted.  
See also 38 C.F.R. § 4.7.  

D.  Extraschedular analysis.

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the service-connected 
disabilities so as to warrant assignment of a higher rating 
on an extraschedular basis.  In this regard, the Board notes 
that there is no showing that any of the disabilities has 
resulted in marked interference with employment.  In 
addition, there is no showing that the disabilities have 
necessitated frequent periods of hospitalization or have 
otherwise rendered impractical the application of the regular 
standards.  In the absence of evidence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular ratings pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

III. Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000).  

A.  Entitlement to service connection for bilateral loss of 
visual acuity (other than photosensitivity) as a residual of 
eye injury.

The medical evidence related to the veteran's visual acuity 
claim consists primarily of VA eye examinations dated in May 
2006 and October 2007.  

The May 2006 examiner noted the veteran's report of a 1982 
blast to his eyes, resulting in retinal burn and photophobia.  
The examiner indicated that the veteran's claims file had 
been reviewed in connection with the examination. The veteran 
reported sensitivity to light.  Other that this, the veteran 
denied other eye problems.  On examination, the veteran was 
noted to have full confrontational visual fields OU, and 
visual acuity of 20/20 bilaterally without correction at 
distance.  The veteran was diagnosed with photophobia per 
patient.  There was no evidence of cells in the anterior 
chamber or in the vitreous.  There was no evidence of 
scleritis.  The examination was indicated to be grossly 
normal, as was the veteran's vision and pressure.  The 
examiner stated that "[b]asically, his eyes appear fairly 
unremarkable."  

The veteran was again examined by VA in October 2007.  The 
examiner indicated that the veteran's claims file had been 
reviewed in connection with the examination.  The veteran's 
reported medical history was noted and the veteran indicated 
that he has had sensitivity to light since the incident in 
service.  Upon examination, the veteran's visual acuity was 
noted to be 20/20 without glasses in both eyes.  Other tests 
were essentially normal with the exception of pinguecula.  
The veteran was diagnosed with photophobia bilaterally, and 
pinguecula bilaterally.  

Based on the foregoing, the Board finds that the evidence is 
against a showing that the veteran currently has bilateral 
loss of visual acuity (other than photosensitivity).  And 
without a current disability, a claim of service connection 
for any such condition cannot be sustained.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

While the veteran may feel that he has bilateral loss of 
visual acuity (other than photosensitivity) that is related 
to his service, the Board notes that, as a lay person, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

B.  Entitlement to service connection for pes planus.

In this case, the veteran was recently diagnosed with mild 
bilateral pes planus.  Therefore, although the Board has 
reviewed the lay and medical evidence in detail, the Board 
will focus its discussion on evidence that concerns whether 
the veteran's current disability is related to a disease or 
injury in service.  See Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Here, the veteran reports that he developed flat feet while 
he was in the military.  Service treatment records reflect 
that his feet were examined on a number of occasions in 
service.  In August 1978 he complained of pain at the plantar 
aspect of he right 1st toe, with no history of trauma.  X-ray 
study was negative and examination did not show flat feet.  
He continued to complain of right foot pain, and when he was 
seen in November 1978, the diagnosis, following x-ray study, 
was fracture of the right 1st toe sesamoid bone.  He was 
given crutches and an ace wrap.  On later occasions the foot 
and ankles were examined in connection with bilateral ankle 
disability.  No references to pes planus was made, nor does 
the separation examination reflect any abnormality of the 
feet. 

Subsequent to service the veteran was afforded VA outpatient 
treatment. In March 2003 he reported that he had had painful 
feet for many years.  He denied a history of trauma.  It was 
noted that he was a truck driver and wore steel toe shoes.  
Podiatry clinic records reflect that X-ray study of the feet 
showed that the longitudinal plantar arches were preserved on 
weight bearing.  While bilateral plantar fasciitis and 
hammertoes were diagnosed, pes planus was not mentioned.  

An August 2003 statement from a private podiatrist states 
that the veteran was evaluated for painful feet due to 
posterior tibial tendonitis, which he indicated "could have 
developed" from military service since the veteran had had 
symptoms dating back to his service discharge.

In order to determine whether the veteran has pes planus that 
was caused by his service, the veteran was afforded two VA 
examinations, dated in May 2006 and October 2007.

The veteran was first examined in May 2006.  The examiner 
indicated that the veteran's claims file had been reviewed in 
connection with the examination. After examination, the 
veteran was diagnosed with minimal flatfoot deformity 
bilaterally.  No opinion regarding nexus to service was 
offered.

The veteran was afforded an additional VA examination dated 
in October 2007.  The examiner indicated that the veteran's 
claims file had been reviewed in connection with the 
examination.  The veteran reported that he developed flat 
feet while he was in the military.  In addition, the veteran 
reported that he dropped a heavy weight onto his right foot 
in 1981 and sustained a hairline fracture.  This was treated 
conservatively.  The veteran reported foot pain that is worse 
in the morning and gets better after he takes his first few 
steps.  His symptoms were indicated to be worse on the right 
side, and that his feet and ankles were reported to swell 
after prolonged walking.  The veteran denied any 
incapacitating episodes, but was noted to use orthotics in 
his shoes.  After examination, the veteran was diagnosed with 
mild bilateral pes planus.  Regarding whether the veteran's 
disability was related to his service, the examiner stated 
"It is likely as not that this developed in the service.  
However, the only reason I can say that is because [the 
veteran] says that he began to develop symptoms of sore feet 
in the service.  There is otherwise no objective evidence 
that it developed during his time in the service and was not 
present prior to that."

In this case there is simply no evidence of pes planus in 
service or for more than 2 decades thereafter.  Examinations 
of the feet in service were repeatedly devoid of any 
manifestation or suggestion of flat feet, as were VA podiatry 
clinic records in 2003.  In service the veteran was seen for 
foot pain attributed to a toe fracture, but such disability 
is not the subject of this appeal.  

The Board observes that the veteran is competent to report 
the onset of symptoms, and continued symptomatology since 
that time.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 70 (1994) 
(holding that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness's personal knowledge).  Nonetheless, 
as he is not a medical professional, he is not competent to 
provide a diagnosis or nexus opinion.

Further, in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), 
the United States Court of Appeals for Veterans Claims 
(Court), citing its earlier decisions in Swann v. Brown, 5 
Vet. App. 229 (1993) and Reonal v. Brown, 5 Vet. App. 458 
(1993), reaffirmed the proposition that, in evaluating 
medical opinion evidence, the Board may reject a medical 
opinion that is based on facts provided by the veteran that 
have been found to be inaccurate or that are contradicted by 
other facts of record.  Id. at 179.  The Board does not 
dispute that the veteran was treated for foot pain in 
service, but the objective record, including a number of foot 
examinations, simply doesn't support his claim that such pain 
in service was a symptom of pes planus.

In short, following a careful review of the record, the Board 
finds that the preponderance of the evidence does not support 
the veteran's claim of service connection for mild bilateral 
pes planus and therefore such is denied.


ORDER


1.  A compensable initial evaluation for left ear hearing 
loss is denied.  

2.  An initial evaluation in excess of 10 percent for 
residuals of fracture of the right thumb is denied. 

3.  A compensable initial evaluation for residuals of 
fracture of the right fibular head is denied.

4.  Service connection for bilateral loss of visual acuity 
(other than photosensitivity) as a residual of eye injury is 
denied.

5.  Service connection for pes planus is denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


